194 F.2d 536
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Hall C. SMITH, Respondent.
No. 10979.
United States Court of Appeals Sixth Circuit.
February 12, 1952.

Petition for Review of a Decision of the Tax Court.
Theron L. Caudle, Charles Oliphant, John M. Morawski, Ellis N. Slack, A. F. Prescott and Graham Loving, Jr., all of Washington, D. C., for petitioner.
Sol Goodman, Cincinnati, Ohio, for respondent.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record and briefs and oral argument of counsel.


2
And it appearing that the Tax Court of the United States, in a prior proceeding, held the respondent liable in equity as a transferee for unpaid taxes of a corporation, and that the decision of the Tax Court, 11 T.C. 174, was affirmed by this court in Charles E. Smith & Sons Co. v. Commissioner, 6 Cir., 184 F.2d 1011, certiorari denied 340 U.S. 953, 954, 71 S. Ct. 572, 95 L. Ed. 687.


3
And it appearing that the receipt of the excessive salary to the extent of which the respondent was held liable as transferee constituted "the bare receipt of property or money wholly belonging to another", Commissioner of Internal Revenue v. Wilcox, 327 U.S. 404, 66 S. Ct. 546, 549, 90 L. Ed. 752, and that the respondent held the funds not for himself but for the creditors of the transferor;


4
It is ordered that the decision of the Tax Court be, and it hereby is, affirmed.